Citation Nr: 0502058	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  97-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The record reflects that the veteran sustained a gunshot 
wound to his right thigh while serving in Vietnam in March 
1968.  As a result of his wound, he was awarded the Purple 
Heart.  His post service medical history is significant for a 
diagnosis of hepatitis C in June 1996.  He presently contends 
that his current hepatitis C resulted from an in-service 
blood transfusion that he received at the time of his gunshot 
wound.  

The record does not reflect that the veteran has been 
afforded a VA examination to determine the etiology or time 
of onset of his hepatitis C.  The veteran's represented has 
argued that a VA examination is in order to determine if the 
veteran's hepatitis C is related to his military service to 
include his gunshot wound.  The Board agrees.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should notify the veteran that 
he should submit any pertinent evidence 
in his possession.  In addition, he 
should be informed that he should either 
submit or provide the information and 
authorization necessary for the RO to 
obtain any medical records, not already 
of record, pertaining to post-service 
treatment or evaluation of him for his 
claimed disability.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  Then, the RO should arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine if the veteran has 
disability due to hepatitis C and if so 
the etiology of the disorder.  The claims 
folder must be made available to and 
reviewed by the physician and any 
indicated studies should be performed.  

The presence of disability due to 
hepatitis C should be confirmed or ruled 
out.  If such disability is found to 
exist, it should be identified by the 
examiner and the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
military service, to include treatment 
for his service-incurred gunshot wound.  
The supporting rationale for all opinions 
expressed should also be provided.

4.  The RO should also undertake any 
other development it determines to be 
warranted.  

5.  The RO should then readjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




